DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive.
Applicant argues that the reference Nakashima [US 2013/0169155 A1] in view of Yoo et al [US 2016/0163922 A1] and further in view of Samonji et al [US 2015/0316234 A1] does not teach or discloses “the shaping optic being common to all of the different, selectively activatable light zones, wherein the common shaping optic” (see page 7-9).
Examiner disagrees:
Nakashima discloses the shaping optic (Fig. 3b, 41 & Paragraph [0046]) is arranged to form a light beam from the emitted light rays (Fig. 5, 31 Luminance area & Paragraph [0069])  of the different, selectively activatable (Paragraph [0056-57]) light zones of the semiconductor light source (Fig. 3a, LED1-3),  the light team comprising a plurality of pixels (Paragraph [0018]), the shaping optic (Fig. 3b, 41 & Paragraph [0046]) being common to all of the different (Paragraph [0045 & 0056-57]), selectively activatable light zones  (Paragraph [0056-57]),
Samonji discloses the common shaping optic (Fig. 13, 631 & Paragraph [0085-87]).
                        
                            
                                
                                    1
                                
                                
                                    0
                                
                            
                        
                     in at least one given direction and the common shaping optic for purpose of reduce the loss in optical coupling efficiency in the optical system at the subsequent stage as disclosed by Samonji (Paragraph [0065]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima [US 2013/0169155 A1] in view of Yoo et al [US 2016/0163922 A1] and further in view of Samonji et al [US 2015/0316234 A1].
In regards to claim 1: Nakashima discloses a light module, notably of a vehicle, said light module (Abstract) comprising: 
a semiconductor light source (Fig. 2, 15-16 and 17-18 & Paragraph [0044]) comprising light-emitting units (Fig. 3a-b, 44  & Paragraph [0046]), the light-emitting units (Fig. 3a-b, 44  & Paragraph [0046]) being distributed in different selectively (Paragraph [0057]) activatable light zones (Fig. 3a, LED1-4), 
(Fig. 3b, 41 & Paragraph [0046]), capable of receiving the light rays emitted by different, selectively activatable (Paragraph [0057]) light zones (Fig. 3a, LED1-3) and of deflecting (Fig. 3b, 43 & Paragraph [0046]) the emitted the light rays out of the light module (Fig. 3a, LED1-3), 
the shaping optic (Fig. 3b, 41 & Paragraph [0046]) is arranged to form a light beam from the emitted light rays (Fig. 5, 31 Luminance area & Paragraph [0069])  of the different, selectively activatable (Paragraph [0056-57]) light zones of the semiconductor light source (Fig. 3a, LED1-3),  the light team comprising a plurality of pixels (Paragraph [0018]), the shaping optic (Fig. 3b, 41 & Paragraph [0046]) being common to all of the different (Paragraph [0045 & 0056-57]), selectively activatable light zones  (Paragraph [0056-57]),
the semiconductor light source (Fig. 2, 15-16 and 17-18 & Paragraph [0044]) is configured and the shaping optic (Fig. 3b, 41 & Paragraph [0046]) is arranged such that at least a portion of the plurality of pixels (Paragraph [0069]) exhibit an angular aperture (Fig. 1, Aperture Angular and Fig. 3b, 44 aperture emitter).  
Nakashima does not specify a plurality of light-emitting units of submillimetric dimensions
Yoo discloses a plurality of light-emitting units of submillimetric dimensions (Paragraph [0042] “The nano-structured light-emitting device 100 may include the plurality of nanostructures 140. For example, the nano-structured light-emitting device 100 may include dozens through hundreds of nanostructures 140. The nanostructures 140 may correspond to diodes having several through hundreds of nanometer sizes, and the nano-structured light-emitting device 100 may have a structure in which dozens through hundreds of diodes are connected to one device in parallel”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Nakashiman with a plurality of light-emitting units of submillimetric dimensions for purpose of using on small platform to optimize space in electrical device as disclosed by Yoo (Paragraph [0042]).
Nakashiman in view of Yoo does not specify an angular aperture of at most                         
                            
                                
                                    1
                                
                                
                                    0
                                
                            
                        
                     in at least one given direction; the common shaping optic.
Samonji discloses an angular aperture (Fig. 2, Emitter) of at most                         
                            
                                
                                    1
                                
                                
                                    0
                                
                            
                        
                     in at least one given direction (Paragraph [0065] “With this configuration, beam deviation angle 2.alpha. is set to 1.degree. or less, which can sufficiently reduce the loss in optical coupling efficiency in the optical system at the subsequent stage”), the common shaping optic (Fig. 13, 631 & Paragraph [0085-87]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Nakashiman in view of Yoo with an angular aperture of at most                         
                            
                                
                                    1
                                
                                
                                    0
                                
                            
                        
                     in at least one given direction and the common shaping optic for purpose of reduce the loss in optical coupling efficiency in the optical system at the subsequent stage and distribute the heat generation sources to exhaust heat efficiently as disclosed by Samonji (Paragraph [0065 & 0089 & 0109]).
In regards to claim 2: Nakashiman in view of Yoo and further in view of Samonji discloses the light module according to Claim 1, wherein the semiconductor light source (Nakashiman Fig. 2, 15-16 and 17-18 & Paragraph [0044]) and the common shaping optic (Samonji: Fig. 13, 631 & Paragraph [0085-87]) are arranged such that each pixel (Nakashiman Paragraph [0018]) of the plurality of pixels corresponds of one of different, selectively activatable (Nakashiman Paragraph [0057]) light zones (Nakashiman Fig. 3a, LED1-4).  
In regards to claim 3: Nakashiman in view of Yoo and further in view of Samonji discloses the light module according to Claim 1, in wherein each of the different, selectively activatable light zones (Nakashiman: Paragraph [0056-57]) has a size less (Yoo Paragraph [0042]) than or equal to 350 micrometers.  
In regards to claim 4: Nakashiman in view of Yoo and further in view of Samonji discloses the light module according to Claim 3, wherein each of the different, selectively activatable light zones (Nakashiman: Paragraph [0056-57]) have a size less (Yoo Paragraph [0042]) than or equal to 100 micrometers.  
In regards to claim 5: Nakashiman in view of Yoo and further in view of Samonji discloses the Light module according to Claim 1, wherein different, the selectively activatable (Nakashiman Paragraph [0057]) light zones (Nakashiman Fig. 3a, LED1-4) are arranged such that the light beam (Samonji: Fig. 10, 211a to 211C & Paragraph [0070]) comprises a center zone (Samonji: Fig. 10, 261B) and at least one off-center zone (Samonji: Fig. 10, 261c) between the center zone and edges (Samonji: Fig. 10, 261a) of the light beam (Samonji: Fig. 10, 211a to 211C & Paragraph [0070]), the majority of the plurality of pixels (Yoo: Paragraph [0011]) being distributed in the center zone (Samonji: Fig. 10, 261B).  
In regards to claim 6: Nakashiman in view of Yoo and further in view of Samonji discloses the Light module according to Claim 1, wherein the different, selectively activatable (Nakashiman Paragraph [0057])  light zones (Nakashiman Fig. 3a, LED1-4) are arranged such that the light beam (Samonji: Fig. 10, 211a to 211C & Paragraph [0070]) comprises a center zone (Samonji: Fig. 10, 261B) and an off-center zone (Samonji: Fig. 10, 261c) between the center zone (Samonji: Fig. 10, 261B) and edges (Samonji: Fig. 10, 261a) of the light beam (Samonji: Fig. 10, 211a to 211C & Paragraph [0070]), the plurality of pixels (Yoo: Fig. 6c & Paragraph [0011]) being distributed in the center zone (Samonji: Fig. 10, 261B) and in the off-center zone (Samonji: Fig. 10, 261c), the pixels (Yoo: Fig. 6c & Paragraph [0011]) inside the center zone (Samonji: Fig. 10, 261B) being smaller than  pixels inside the off-center zone (Samonji: Fig. 10, 261B).  
In regards to claim 7: Nakashiman in view of Yoo and further in view of Samonji discloses the Light module according to Claim 5, in  wherein different, selectively activatable (Nakashiman Paragraph [0057]) light zones (Nakashiman Fig. 3a, LED1-4) capable of participating in the forming of said center zone (Samonji: Fig. 7, Far Field Pattern) are arranged in such a way that the vertical amplitude (Samonji: Fig. 7, Vertical Beam) within which said center zone (Samonji: Fig. 7, Far Field Pattern) formed is at least 6° (Samonji Paragraph [0023 & 0066]).  
In regards to claim 8: Nakashiman in view of Yoo and further in view of Samonji discloses the Light module according to Claim 5, wherein different selectively activatable light zones (Nakashiman Fig. 3a, LED1-4) capable of participating in the forming of said center zone (Samonji: Fig. 7, Far Field Pattern) are arranged in such a way that the horizontal amplitude (Samonji: Fig. 7, Horizontal Beam) within which said center zone (Samonji: Fig. 7, Far Field Pattern) can be formed is at least approximately 100, at least 20°, at least 40 or at least 90° (Samonji Paragraph [0023 & 0066]).  
In regards to claim 9: Nakashiman in view of Yoo and further in view of Samonji discloses the Light module according to Claim 1, wherein at least some pixels (Yoo: Paragraph [0011]) of the plurality of pixels (Nakashiman: Paragraph [0018]) exhibit an angular aperture of at most 0.10 in at least one given direction (Samonji: Paragraph [0065]).  
In regards to claim 10: Nakashiman in view of Yoo and further in view of Samonji discloses the Light module according to Claim 1, wherein the angular aperture of the plurality of pixels (Yoo: Paragraph [0011]) is identical in at least two directions (Samonji: Fig. 10, 261a-c).  
In regards to claim 11: Nakashiman in view of Yoo and further in view of Samonji discloses the Light module according to Claim 1, wherein the different, selectively activatable light zones (Nakashiman Fig. 2, 15-16 and 17-18 & Paragraph [0044]) are separated by opaque or reflecting (Nakashiman Fig. 3b, 43 & Paragraph [0046]) or diffusing kerbs.  
In regards to claim 15: Nakashiman in view of Yoo and further in view of Samonji discloses the Light module according to Claim 1, wherein the emitted light rays (Fig. 5, 31 Luminance area & Paragraph [0069]) at least a portion of the light beam (Fig. 2, 15-16 and 17-18 & Paragraph [0044]), the light beam comprising the cut-off line (Samonji: Fig. 10, 261c).  
In regards to claim 16: Nakashiman in view of Yoo and further in view of Samonji discloses the Light module according to Claim 15 wherein the center zone (Samonji: Paragraph [0070]) comprises the cut-off line (Samonji: Fig. 10, 261c).  
In regards to claim 17: Nakashiman in view of Yoo and further in view of Samonji discloses the Light module according to Claim 15 wherein the light beam (Nakashiman Fig. 2, 15-16 and 17-18 & Paragraph [0044]) and/or the cut-off line are capable of being displaced by activation and/or deactivation (Nakashiman Paragraph [0057]) of certain ones of the different, selectively activatable light zones (Nakashiman Fig. 3a, LED1-3)  7Docket No. 519141US Preliminary Amendment  
In regards to claim 18: Nakashiman in view of Yoo and further in view of Samonji discloses the Light module according to Claim 1, wherein the light-emitting units of submillimetric dimensions (Paragraph [0065] “With this configuration, beam deviation angle 2.alpha. is set to 1.degree. or less, which can sufficiently reduce the loss in optical coupling efficiency in the optical system at the subsequent stage”)  are light-emitting rods of submillimetric dimensions (Yoo Paragraph [0042])
In regards to claim 19: Nakashiman in view of Yoo and further in view of Samonji discloses a Vehicle light device (Abstract) comprising at least one light module  according to Claim 1.  
In regards to claim 20: Nakashiman in view of Yoo and further in view of Samonji discloses the Light module according to Claim 2, wherein the selectively activatable light zones (Nakashiman Paragraph [0057])  have a size less (Yoo Paragraph [0042]) than or equal to 350 micrometers.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima [US 2013/0169155 A1] in view of Yoo et al [US 2016/0163922 A1] and further in view of Samonji et al [US 2015/0316234 A1] as applied to claim 1 above, and further in view of Ito et al [US 2004/0075393 A1].
In regards to claim 12: Nakashiman in view of Yoo and further in view of Samonji discloses Light module according to Claim 1, 
Nakashiman in view of Yoo and further in view of Samonji does not specify wherein the semiconductor light source comprises a connection means intended to be connected directly or indirectly to an electrical power supply, this connection means being arranged to electrically and independently power each of the different selectively activatable light zones. 
Ito discloses wherein the semiconductor light source (Fig. 1, 10) comprises a connection means (Fig. 1, Lines shown below) intended to be connected directly or indirectly to an electrical power supply (Fig. 1, 112 & Paragraph [0025]), this connection means (Fig. 2, Lines shown below) being arranged to electrically and independently power each of the different selectively (Fig. 2, 202a-b & Paragraph [0036]) activatable light zones (Fig. 2, 58a and 58b). 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (a connection means)]
    PNG
    media_image1.png
    572
    740
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Nakashiman in view of Yoo and further in view of Samonji with wherein the light source comprises a connection means intended to be connected directly or indirectly to an electrical power supply, this connection means being arranged to electrically and independently power the different selectively activatable light zones for purpose of providing electrical power to turn on and off the light emitting diodes as disclosed by Ito (Paragraph [0035). 
Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima [US 2013/0169155 A1] in view of Yoo et al [US 2016/0163922 A1] and further in view of Samonji et al [US 2015/0316234 A1] as applied to claim 12 above, and further in view of Morikawa et al [US 2010/0301731 A1].
In regards to claim 13: Nakashiman in view of Yoo and further in view of Samonji discloses Light module according to Claim 12, wherein the semiconductor light source comprising a driving device (Fig. 2, 100) capable of selectively  (Paragraph [0057]) powering each of the differently selectively activatable light zones based on a given signal  (Paragraph [0057]).  
Nakashiman in view of Yoo and further in view of Samonji does not specify wherein the light source is mounted on an electronic card
Morikawa discloses wherein the light source is mounted on an electronic card (Fig. 2, 103a & Paragraph [0029])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Nakashiman in view of Yoo and further in view of Samonji with the light source is mounted on an electronic card for purpose of mechanically supports and electrically connects electrical or electronic components using conductive tracks, pads and other features etched from one or more sheet layers of copper laminated onto and/or between sheet layers of a non-conductive substrate as disclosed by Morikawa (Paragraph [0029]).
In regards to claim 14: Nakashiman in view of Yoo and further in view of Samonji discloses Light module according to Claim 13, wherein the light source (Fig. 2, 15-16 and 17-18 & Paragraph [0044]) 
Nakashiman in view of Yoo and further in view of Samonji does species wherein the semiconductor light source is mounted directly or indirectly on a first face of the electronic card and the driving device is mounted directly or indirectly on a second face of the electronic card.
Morikawa discloses wherein the semiconductor light source (Fig. 2, 1 & Paragraph [0029]) is mounted directly or indirectly on a first face of the electronic card (Paragraph [0029]) and the driving device (Fig. 2, 123 & Paragraph [0025]) is mounted directly or indirectly on a second face of the electronic card (Fig. 2, 122 & Paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Nakashiman in view of Yoo and further in view of Samonji with the light source is mounted directly or indirectly on a first face of the electronic card and the driving device is mounted directly or indirectly on a second face of the electronic card for purpose of mechanically supports and electrically connects electrical or electronic components using conductive tracks, pads and other features etched from one or more sheet layers of copper laminated onto and/or between sheet layers of a non-conductive substrate as disclosed by Morikawa (Paragraph [0029]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844